Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 11/19/20 has been entered.  Claims 1-5 and 9-21 are pending.  Claims 15-19 remain withdrawn from consideration as being directed to non-elected inventions.

                                              Restriction Election Acknowledged

1.      Applicant’s election without traverse of group I, claims 1-14 and 20 in the reply filed on 6/26/20 is acknowledged.

Claims 15-19 are withdrawn as being directed to a non-elected invention.


Objection to Specification

2.     The disclosure is objected to because of the following informalities: The instant specification references FIG. 9 at paragraph [00103].  The instant specification contains 8 pages of drawings.  Page 8/8 contains only FIG. 8.  The examiner sees no FIG. 9.  The portion of the instant specification referencing FIG. 9 appears to be in error.  
Appropriate correction is required.





Rejections

3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.       Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.     The term "hard" in claims 1-14 and 20 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One person’s “hard” is another’s “not hard”.  It is unclear how hard the hard coating layer has to be to qualify as “hard”.  It is therefore not clear what coatings are hard enough to be encompassed by the instant claims and what coatings are not hard enough to be encompassed by the instant claims.  The instant specification does not 

For the purposes of examination any coating that resists scratching to any degree or which is described as a hard coating will be considered to fall within the scope of the instantly claimed hard coating layers.

B.     It is unclear what is intended by the instantly claimed “The electronic device of claim 1, wherein the AF coating layer is disposed at an angle of 110 degrees or more relative to a liquid adsorbed onto the AF coating layer.”  “[D]isposed at an angle of 110 degrees or more relative to a liquid adsorbed onto the AF coating layer” is taken as referencing the contact angle of the liquid on the AF coating layer.  However, this contact angle is dependent upon the relative hydrophobicities or hydrophilicities of the liquid and the AF coating layer and ability of the liquid to solvate or wet the AF coating layer.  For any given AF coating layer it is expected that there exists some liquid which is repelled so as to give a contact angle of 110 degrees or more.  Therefore, without specifying the liquid, it is not seen how the instantly claimed “disposed at an angle of 110 degrees or more relative to a liquid adsorbed onto the AF coating layer” limits the instantly claimed invention.  It is noted that the contact angle of the instant specification, paragraph [0051] references water as having the contact angle of 110 degrees or more.  It is therefore not clear how the instantly claimed “disposed at an angle of 110 degrees or more relative to a liquid adsorbed onto the AF coating layer” further limits the instantly claimed inventions.  

For examination purposes, any AF coating layer will be considered to meet the instant claim 2 because there necessarily exists some liquid which is repelled sufficiently by an AF coating layer to give a contact angle of 110 degrees or more.  Also, AF coating layers having contact angles of 110 degrees or more with respect to water will be considered to fall within the scope of the instant claims.  

Specifying the liquid or liquids would overcome this rejection.  New matter must not be added to the claims.

C.      It is not clear what is intended by the viscosity of the instant claim 3.  The cured material is said to have the viscosity.  However, 4 centipoise is a very low viscosity for a cured material.  It is therefore unclear if the viscosity is to be possessed by the material before or after curing.  The scope of the instant claim 3 is therefore not clear.

For examination purposes, the claim will be examined as including materials having the viscosity in the cured state because that is the language actually recited and the unlimited viscosity includes cured material viscosities.

5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.     Claims 1-3, 9-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0369131 Lim et al. in view of US Pat. Application Publication No. 2006/0110537 Huang et al. and EP 0789050 Ochiai et al.

Lim discloses electronic devices containing side members which at least partially enclose a hollow formed between the first surface and a second surface of the electronic device with the second surface facing away from the first surface.  The cases of the electronic devices of Lim, paragraph [0005] are noted.  The mobile phone is representative of common devices of the instant claims and Lim.  Mobile phones have sides of their case which are the instantly claimed side.  Mobile phones have a front and back which correspond to the instantly claimed first and second surfaces respectively.  Within the case is the instantly claimed hollow.  There is a display panel between the first and second surfaces of the mobile phone which display towards the front of the phone which corresponds to the instantly claimed first surface.
The display panel of Lim is represented by Lim’s Fig. 2.  It is noted that layer 200 is the display panel, which falls within the scope of the instantly claimed display panel disposed between the first and second surfaces and which is arranged to display content towards the first surface.  See Lim, paragraph [0051] noting “display panel 200”.  It is noted that layer 400 is a polarizer film which falls within the scope of the instantly claimed cover panel.  See Lim, paragraphs [0091] and [0092] noting “polarizer 400” therein.  Lim, Fig. 2, 370 is a base film which also falls within the scope of the instantly claimed cover panel.  See Lim, paragraph [0083], noting “base film 370”.  The PET of Lim, paragraph [0083] falls within the scope of the instant claim 12.

Layer 310 of Fig. 2 of Lim is a window substrate.  See Lim, paragraph [0077], noting “window substrate 310”.  This layer falls within the scope of the base layer of the instant claims.  This layer of Lim is made from the polymers of the instant claims 9 and 10, noting the polyethylene terephthalate, polycarbonate, and polymethylmethacrylate of Lim, paragraph [0060].  
Layer 320 of Fig. 2 of Lim is a hard coat layer.  See Lim, paragraph [0069], noting “first hard coating layer 320”.  This layer falls within the scope of the hard coating layer coated on the base layer of the instant claims.
Layer 340 of Fig. 2 of Lim is a protection layer which may be an “anti-finger (“AF”) coating layer” which falls within the scope of the instantly claimed anti-fingerprint (AF) coating layer coated on the hard coating layer of the instant claims.

The cured anti-fingerprint layers of Lim necessarily have viscosities above the very low viscosity of the instant claim 3 because such cured coatings have viscosities much higher than 4 centipoise, which is a very low viscosity.  See MPEP 2112.

Lim, paragraph [0055] and the polymers of the various layers of Lim’s display panel fall within the scope of the instant claim 11.



Ochiai discloses silane coatings on hard coatings on optical films.  See Ochiai, the abstract, page 2, lines 28-59.  Ochiai, page 5, line 2 shows the silane coating to give excellent stain resistance.  Ochiai, page 6, lines 21-38 shows the silane coatings of Ochiai to give excellent resistance to fingerprints and contact angles with water within the scope of the instant claim 2.  See Ochiai, page 6, lines 9-14 and Examples 1, 3, 5, and 7 of Table 2 of page 8, lines 1-20.

Ochiai discloses the silane coating being 0.001 to 20 µm thick at page 5, line 59.  Ochiai discloses the silane coating being 0.001 to 0.5 µm or 1-500 nm thick at page 6, lines 1-2.  
Lim does not limit the thickness of their anti-fingerprint layer.  Lim is therefore taken as including all possible anti-fingerprint layer thicknesses.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the anti-fingerprint layers of Lim’s electronic devices discussed above with thicknesses of 80 nm to 200 nm because Lim broadly encompasses all possible anti-fingerprint layer thicknesses by their lack of limiting the thickness thereof, Ochiai shows anti-fingerprint silane layers on similar composites as the instantly claimed protective film to preferably be 1 to 500 nm thick, Huang shows anti-fingerprint coatings of preferably 100 to 500 nm, making the anti-fingerprint layers of Lim having the preferred thicknesses of the anti-fingerprint layers of Ochiai and Huang that also fall within the scope of the instantly claimed anti-fingerprint  coating layer thickness would have been expected to give anti-fingerprint layers 

This makes obvious the inventions of the instant claim 1.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the anti-fingerprint layers of Lim’s electronic devices discussed above with coatings which give  the angle of the instant claim 2 because Ochiai shows anti-fingerprint layers with such contact angles with water to give particularly fingerprint repellant coatings at page 6, lines 21-38 and page 6, lines 9-14 and Examples 1, 3, 5, and 7 of Table 2 of page 8, lines 1-20 and contact angles of the instant claim 2 would have been expected to give the excellent fingerprint repulsion to the anti-fingerprint layer of Lim.

This makes obvious the inventions of the instant claim 2.

The high contact angles imply repulsions between substrates and the anti-fingerprint substrate.  This necessitates that bonding with the anti-fingerprint substrate will be minimized.  This implies that the above discussed high contact angle anti-fingerprint layer will have the very low coefficients of friction typical of fluorinated polymers.  Therefore, the coefficient of friction 

Lim does not specify the thickness of their hard coating layer of the instant claim 13.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the hard coating layer 320 of Fig. 2 of Lim of the thickness of the instant claim 13 because Lim does not limit the thickness of their hard coat layer and thereby encompasses all possible thicknesses, Ochiai, page 4, line 23 discloses their hard coat as being 1 to 20 µm thick, and making the hard coating layer 320 of Fig. 2 of Lim of the thickness of of Ochiai which falls within the scope of the instant claims would have been expected to give the hard coat properties of the thicknesses of Ochiai coupled with increased slimness of Lim’s slim-type display windows.

This makes obvious the inventions of the instant claim 13.

Lim, Fig 7, particularly the second figure thereof, more particularly the section in box D thereof noted as “350” coupled with Lim, paragraph [0077] discloses a layer which enhances adhesion.  This layer is an adhesion promoter, noting that “enhance” and “promoter” are synonymous in this instance.  The 340 layer which is attached thereto includes the anti-fingerprint layer of Lim.  Note Lim, Fig. 7, the first figure thereof, particularly “340” thereof.  See Lim, paragraphs [0071], [0073], [0077], and [0078].  The ordinary skilled artisan will understand the layer 340 of Lim to fall within the scope of the instantly claimed adhesion promoters bonded between the perfluoro chains of Lim’s the anti-fingerprint layer.  The instantly .

7.     Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0369131 Lim et al. in view of US Pat. Application Publication No. 2006/0110537 Huang et al. and EP 0789050 Ochiai et al., as applied to claims 1-3 and 9-14 in paragraph 6 above, further in view of US Pat. Application Publication No. 2017/0156227 Heo et al.

The entire discussion of paragraph 6 above is repeated here.
Lim does not disclose using the primers of the instant claims 4-5.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use primer between the hard coating layer and the anti-finger print layer of Lim because Heo discloses using primer between the anti-fingerprint layer and the hard coat layer at paragraph [0100] and that the primer increases binding between the anti-fingerprint layer and the hard coat layer and this increased binding between the anti-fingerprint layer and the hard coat layer would have been expected in the electronic devices of Lim discussed in paragraph 6 above.

This makes obvious the instant claim 4.



This makes obvious the instant claim 5.  The perfluoroalkyl silanes of Lim, paragraph [0073] fall within the scope of the instant claims.  They necessarily have a low-refractivity by some standard of “low”.

8.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0369131 Lim et al. in view of US Pat. Application Publication No. 2006/0110537 Huang et al. and EP 0789050 Ochiai et al., as applied to claims 1-3 and 9-14 in paragraph 6 above, further in view of US Pat. Application Publication No. 2017/0217143 Kim et al. 

The entire discussion of paragraph 6 above is repeated here.
Lim does not disclose using the particulars of the instant claim 20.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use adhesive to adhere the protective layers 310, 320, and 340 of Lim, Fig. 2 to the back of the devices of Lim because Kim, Fig. 9, item 909 and paragraph [0148] disclose 

      This makes obvious the instant claim 20.

Response to Applicant’s Arguments

9.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4. A. above:

     In their response of 11/19/20:

     The applicant argues “The Office Action states that “The term ‘hard’ in claims 1-14 and 20 is a relative term which renders the claims indefinite.” Office Action, p. 3.
Applicants respectfully traverse. The word “hard” is part of “hard coating layer” which together are a noun. Moreover, Applicant submits that “hard coating layer” has a plain meaning to those having ordinary skill in the art. For example, the Lim reference issued as U.S. Patent 10,234,693 and recites “hard coating layer”. Accordingly, Applicant respectfully requests withdrawal of the 
     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained.

10.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4. B. above:

     In their response of 11/19/20:

     The applicant argues “With reference to Office Action, p. 4, paragraph B, Applicant has amended claim 2 and believes in good faith that the amendment overcome the rejection.”  The 

11.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4. C. above:

     In their response of 11/19/20:

     The applicant argues “With reference to Office Action, p. 4, paragraph C, the rejection is moot because Applicant has canceled claim 3, without prejudice or disclaimer.”  Claim 3 has not been canceled.  Claim 3 is marked as “(Original)”.  This argument is not persuasive therefore and does not address the instant rejection.  This rejection is therefore maintained.

12.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 6, 7, and 8 above:

     In their response of 11/19/20:

     The applicant argues “Claim 1 is amended to recite among other limitations, “an anti-fingerprint (AF) coating layer coated on the hard coating layer, wherein the AF coating layer has a thickness between 80 nm and 200 nm, and comprises perfluoro chains and adhesion promoters bonded between the perfluoro chains.” The amendment is supported, at least by Figures 6 and 7.

      Accordingly, Applicant respectfully requests withdrawal of the rejection to claims 1, and 
20.
      Claim 21 is added. Claim.21 is supported, at least by Figures 6 and 7. Claim 21 is allowable based on dependency to claim 1.
Conclusion
      Accordingly, for at least the above reasons, neither Lim, Huang, Ochai, and Heo, nor any proper combination thereof and/or the ordinary skill in the art results in all the recited elements of the independent claims; thus, the cited references cannot render Applicant’s independent claims obvious under 35 U.S.C. § 103(a) (KSR International v. Teleflex, 127 S.Ct. 1727, 82USPQ2d 1385 (2007). Reconsideration and withdrawal of this ground of rejection are respectfully requested.
      The remaining claims in this application are patentable over the cited references based at least upon their respective dependencies from independent claims.
       In view of above, with regard to the rejection of the claims under 35 USC 103, Applicant submits that for the amendments made to the claims, the reason for the rejection is no longer applicable. Applicant respectfully requests that the rejections be withdrawn.”

      Lim, Fig 7, particularly the second figure thereof, more particularly the section in box D thereof noted as “350” coupled with Lim, paragraph [0077] discloses a layer which enhances 
     The applicant’s arguments do not address the above cited sections of Lim.  The above rejection meets the requirements of an obviousness rejection, including Graham v. Deere and “KSR”.  The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed invention.  This rejection is therefore maintained.

13.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.